Citation Nr: 1451081	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The April 2012 rating decision found that new and material evidence had been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  It denied the claims of entitlement to service connection for bilateral hearing loss and a low back disability on the merits.  

The Board must consider the new and material evidence question independent from the RO's determination on this matter, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board will therefore adjudicate the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss before addressing the bilateral hearing loss claim on the merits.

In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss was denied by a Board decision in February 2005.

2.  The additional evidence received since the February 2005Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

Evidence added to the record since the February 2005 Board decision is new and material; thus, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for bilateral hearing loss was previously denied by the Board in a February 2005 decision.  

Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  No such exception to finality applies in this case, and the Veteran does not contend otherwise.  Thus, the February 2005 Board decision constitutes a final decision.  Id; see generally Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied by the Board in February 2005 on the following bases:  hearing loss in either ear was not shown in active service or for many years thereafter; sensorineural hearing loss was not shown to a compensable degree during the first post service year; and competent and probative evidence of record established that post service diagnosed bilateral hearing loss had not been linked to service on any basis.  It was noted that the Veteran testified at his hearing at the RO that he had served as a "radio man" in service keeping communications going in and out, mostly by Morse code and teletype, with very little voice transmission.  In this capacity he wore a headset eight hours per day monitoring messages that had lots of static and high-pitched tones.  He related that he had to turn the volume up high to hear the messages over the static, which was very loud.  It was also noted that the Veteran described an incident involving exposure to acoustic trauma from a gun blast on his ship, after which he experienced hearing loss and tinnitus for several days.  He stated that after service his work as an electrician had involved very little exposure to noise.  Of record at the time of the Board decision were the Veteran's service treatment records, his lay testimony at a September 2003 Decision Review Officer (DRO) hearing of in-service noise exposure and post-service hearing difficulty, a private medical diagnosis of bilateral hearing loss, and an October 2004 VA examination report with an etiology opinion that weighed against the Veteran's claim.  Service treatment records showed that the Veteran's service included service aboard the USS Hancock (CVA "Attack Aircraft Carrier" - 19).  The VA examiner expressed the opinion that since the MOS (military occupational specialty) of radio operator was not an intensive sound level position, and since hearing loss and tinnitus were not noticed until 20 years after service, it was less likely than not that they were the result of military service.

Since the February 2005 Board decision, the Veteran provided a statement in January 2012 that in addition to noise exposure from service as a radio man, he believed exposure to noise from jets taking off and landing while he stood on the flight deck caused his hearing loss.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge, and his contention is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Washington v. Nicholson, 19 Vet App 362, 368 (2005); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran's contention is new in that he has made this assertion for the first time.  His contention is material when considered with the previous evidence of record relating to the type and amount of noise exposure experienced by the Veteran during service.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

The Board finds that a remand of both of the issues on appeal for further development is necessary.  

The Board notes that the Veteran testified at his Board hearing that he has received medical treatment for his low back at the VA Medical Center in Muskogee.  On remand, outstanding records must be obtained and associated with the claims file.  The Board also finds that VA examinations and opinions should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records from the Muskogee VAMC dated from 2002 to 2003 and dated since July 2012, and associate these records with the claims folder.

2.  Following completion of the above, schedule the Veteran for an examination to obtain a medical opinion as to whether he has current bilateral hearing loss disability that is related to his period of service.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted, and the results should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss arose during service or is otherwise related to any incident of service or in-service noise exposure.  The examiner is advised that the Veteran contends that his bilateral hearing loss is due to (1) exposure to noise from his MOS radio operator, (2) exposure to noise from a gun blast on board his ship, and (3) exposure to noise from jets taking off and landing while he stood on the flight deck of his ship.  

The examiner should provide a rationale for the conclusions reached.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Arrange for the Veteran to undergo an examination by a qualified examiner to determine the nature and etiology of any current low back disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

For each low back disability diagnosed, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred during or as a result of his military service, or is otherwise related to service.  For purposes of this opinion, the examiner should consider the Veteran's lay reports of having suffered multiple back injuries in service (as described in his June 2014 Board hearing testimony).

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


